Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/812,122 filed on 3/6/20. Claims 1-20 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9
Line 2: “a plurality of third protrusions”
It is unclear if the limitation is claiming additional protrusions or if they are the same as is previously mentioned in claim 7.

It is unclear if the limitation is claiming additional protrusions or if they are the same as is previously mentioned in claim 7.
Claim 12
Line 1: “the plurality of first springs”
There is insufficient antecedent basis for the claimed limitation.
Line 2: “the plurality of first rollers”
There is insufficient antecedent basis for the claimed limitation.
Claim 10 is also rejected for being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 1-8, 11 & 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 8 & 17, the prior art of record fails to show or render obvious a second device/body/ unlocking component with a plurality of protrusions with channels and having multiple rollers and springs fitted therein in combination with the remaining limitations of the respective claims.
Claims 9, 10 & 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Iwano ‘178 teaches a one-way clutch but lacks a second device with protrusions, springs and rollers fitted in the channels of the protrusions.
Kurita ‘031 teaches a one-way clutch but lacks a second device with protrusions, springs and rollers fitted in the channels of the protrusions.
Baer ‘724 teaches a clutch and coupling unit but lacks a set of springs and rollers fitted in the channels of the protrusions.
Kim ‘106 teaches a no back-drive mechanism but lacks a second device with protrusions, springs and rollers fitted in the channels of the protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUAN LE/Primary Examiner, Art Unit 3659